Citation Nr: 0739680	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  99-03 936A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1975.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in January 2005 and June 2006, the 
issues on appeal were remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona, for 
additional development.  

Correspondence from the veteran's representative dated in May 
2007 provides that it is a statement in lieu of a VA Form 646 
for the issue of entitlement to service connection for 
hepatitis C.  The Board will consider this correspondence to 
be a substantive appeal with an April 2007 statement of the 
case (SOC) addressing this issue.  The Board will address 
this issue in the current decision.  

Correspondence from the veteran's representative received in 
September 2007 provides that attached evidence was submitted 
in support of the pending appeal for service connection for 
PTSD, seizure disorder, hepatitis C, headaches and 
pseudofolliculitis.  The evidence consists of duplicate 
copies of reports of 2002 VA neurological and skin exams 
already of record.  In this regard, a June 2006 Board 
decision denied service connection for a seizure disorder, 
denied an evaluation an excess of 10 percent for headaches, 
and denied a compensable evaluation for pseudofolliculitis 
barbae of the face, from April 25, 2000.  Thus, the Board 
will consider the September 2007 correspondence an 
application to reopen a claim for service connection for a 
seizure disorder, and a claim for increased evaluations for 
the veteran's headaches and pseudofolliculitis barbae of the 
face.  The Board refers these issues to the RO for proper 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he has hepatitis C due to 
inoculations he received in service from air guns.  The Board 
finds credible the veteran's assertion of having inoculations 
in service.  Postservice medical records show that the 
veteran has a long history of drug abuse.  In May 1998, it 
was reported that the veteran's polysubstance abuse included 
phencyclidine, cocaine, amphetamines, valium, placidly, 
chloral, hychale, intravenous heroin, alcohol abuse, cannabis 
and crystal meth.  The veteran denied current problems with 
street drugs since the age of 20 to 22, except for crystal 
meth, which he took six months ago.  The evidence shows that 
the veteran was diagnosed as having hepatitis C approximately 
in 2000 to 2001.  The question becomes whether the veteran's 
current diagnosis of hepatitis C is due to inoculations in 
service or whether it is do to other postservice risk 
factors.  As the Board does not have the medical competence 
to address this medical question, the veteran should be 
scheduled for a VA examination, to include an opinion.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD 
requires additional development to ensure compliance with the 
Board's June 2006 remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).

The June 2006 remand requested that the RO provide the 
veteran notice complying with the Veterans Claims Assistance 
Act of 2000 (VCAA) and Kent v. Nicholson, 20 Vet.App. 1, 10 
(2006).  Correspondence to the veteran dated in June 2006 
attempted to provide him additional VCAA notice.  The 
correspondence failed, however, to provide Kent notice as to 
the specific basis for the prior denial of his claim.  A 
subsequent supplemental statement of the case addressed the 
basis for the prior denial of the veteran's claim.  However, 
the Court of Appeals for Veterans Claims (Court) has held 
that notice cannot be cobbled together out of unrelated pre- 
and post-decisional documents, such as rating decisions and 
statements of the case.  See generally Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (reversed on other grounds, 444 F.3d 
1328 (Fed Cir. 2006))  As such, unfortunately a remand is 
required to provide the veteran with adequate VCAA notice.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim for PTSD.  The 
notice letter should inform the veteran 
about the information and evidence that 
VA will seek to provide; the information 
and evidence the veteran is expected to 
provide; and the notice letter should 
request or tell the veteran to provide 
any evidence in the veteran's possession 
that pertains to the claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

The notice letter should also include the 
notice requirements as outlined in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice letter 
should include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim of entitlement to 
service connection for PTSD is reopened 
and granted.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of the veteran's 
hepatitis.  The claims file must be 
provided to and reviewed by the examiner.  
The examiner should address whether it is 
as likely as not (i.e., a 50 percent 
probability) that the veteran's current 
diagnosis of hepatitis C is due to 
inoculations received in service.  In 
addressing this question the examiner 
must obtain a detail history from the 
veteran regarding all risk factors.  The 
examiner should also take into 
consideration the veteran's reported long 
history of polysubstance abuse as noted 
in the claims file (i.e., included 
phencyclidine, cocaine, amphetamines, 
valium, placidly, chloral, hychale, 
intravenous heroin, alcohol abuse, 
cannabis and crystal meth).

A complete rationale must be provided for 
all opinions given.

3.  After the foregoing, the RO should 
review the veteran's claims.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



___________________________                      
___________________________
      DEREK R. BROWN                                                     
K. OSBORNE  
      Veterans Law Judge, 		            Veterans Law 
Judge, 
Board of Veterans' Appeals 		       Board of Veterans' 
Appeals



_________________________________________________
D.C. SPICKLER
Veterans Law Judge, 
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



